  Case 6:20-cv-00131-H Document 11 Filed 03/11/21                     Page 1 of 2 PageID 59



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                  SANANGELO DIVISION

JACK MILLER,

       Plaintiff,

                                                                  No. 6:20-CV-i31-H

MICHAEL WEBBER, et al.,

       Defendants

                             ORDER REQUIRING RULE 7(a) REPLY
       Michael Webber, Trey Mayberry, and Raymond Francis have filed an Answer

asserting the affirmative defense of qualified immunity. Dkt. No.          9.   Because geater detail

wrll assist the Court in resolving the issue of qualified immunity, Jack Mil1er is ordered to

flle a Rule 7(a) Reply no later than 21 days from the issuance of this order. schultea        t.   wood,

47 F.3d 1427,1433 (5th       cir.   1995)   ("when a public official pleads the affirmative defense of

qualified immunity in his answer, the district court may, on the official's motion or on rts

own, require the plaintiffto reply to thar defense in detail.") ("[A] disrrict court's discrerion

not to [order a Rule 7(a) Reply] . . . is nanow indeed when greater detail might assist.").

       In the Rule 7(a) Reply, the plaintiffmust allege with partrcularity all material facts

establishing his right to recovery agarnst each defendant, including facts that suppofi any

allegation by the plaintiff that qualified immunity does not bar recovery against the

defendants. Id. ("By definition, [a Rule 7(a)] [R]eply must be tailored ro the assertion of

qualified immuniry and fairly engage its a1legations."). "Qualified immunity includes two

inquiries. The flrst question is whether the officer violated a constitutional right. The second

question is whether the right at issue was 'clearly established' at the time of [the] alleged

misconduct." Morrow     v.   Meachum,9l7 F.3d 870,874 (5th Cir. 2019) (internal quotations
    Case 6:20-cv-00131-H Document 11 Filed 03/11/21               Page 2 of 2 PageID 60


omitted). Therefore, the reply shall allege facts showing that each defendant violated the

plaintiffs constitutional rights. Also, the reply shall define the clearly established law that

the defendants are alieged to have violated, at an appropriate level ofgenerality, and cite

reported decisions of the Fifth Circuit or the United States Supreme Court to support the

plaintiffs contentions. No technical forms olpleading       are required in the Rule 7(a) Reply,

but the reply shal1 be simple, concise, and direct.

         "One of the most salient benefits of qualified immunity is protection fiom pretrial

discovery, which is costly, fime-consuming, and inuusive[.]" Backe y. LeBlanc, 691F .3d 645,

648 (5th Cn. 2012). Thus, the Court orders that all discovery is stayed until rhe Court

resolves the issue of qualified immunity or issues an order authorizing the plaintiff to

conduct limited discovery to respond to the qualified-immunity issues raised in a motion for

summary judgment. ,tse Wicks v. Miss. State Emp. Sens.,Inc.,41 F.3d 997,99+-95 (5th Cir.

1995);   see also   Zapata v. Melson,750 F.3d 481, 485-86 (sth Cn.2014); Backe v. LeBlanc, 691

F.3d 645, 648 (5th Cn.2012); Lion Boulos v. [Vilson,834F.2d 504, 507 (5th       Ct.   7987); I|tebb

t   Livingston,618 F. App'x 20I,206 (sth Cir. 2015) (per curiam).

         So ordered on     March   Jt, 2021.
                                                                0J.
                                                      SWESLEY HENDRIX
                                                       D STATES DISTRICT JUDGE




                                                  2
